         Case 4:19-cv-00474-LPR Document 55 Filed 11/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

LEAH ZORNES                                                                     PLAINTIFF


v.                               Case No. 4:19-cv-00474-LPR


THOMPSON TRANSPORTATION INC, et al.                                          DEFENDANTS


                                         JUDGMENT


       Pursuant to the Order entered on this day, it is considered, ordered, and adjudged that

judgment be entered in favor of Defendants on all claims.

       IT IS SO ADJUDGED this 2nd day of November 2020.




                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT COURT
